PER CURIAM.
S.L., a minor, by her mother, Cynthia Lee, appeals the district court’s order entered on October 27, 2003, denying her motion to reconsider the court’s order denying her motion to set aside the judgment pursuant to Fed.R.Civ.P. 60(b)(6).* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See S.L. v. Prince William County School Bd., No. CA-02-1216-A (E.D. Va. filed Oct. 24, 2003 & entered Oct. 27, 2003). We also deny S.L.’s motion to expedite; we grant S.L.’s motion to amend her docketing statement. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Because S.L.’s notice of appeal is not timely as to either the underlying judgment or her first motion to set aside the judgment, we consider the appeal only as it relates to the order entered October 27, 2003.